Citation Nr: 9930952	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for lumbosacral strain with sciatic nerve involvement, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which effectuated a reduction in the 
veteran's disability rating for his back condition from 40 
percent to 20 percent.

The only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).


FINDINGS OF FACT

1.  A November 1996 VA examination showed improvement in the 
disability picture associated with the veteran's service-
connected back condition.

2.  In March 1997, the RO proposed a reduction in the 
disability rating for the veteran's back condition from 40 
percent to 20 percent; the proposed reduction was effected by 
rating decision in May 1997, with a 20 percent rating 
assigned effective from August 1997.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
evaluation for lumbosacral strain with sciatic nerve 
involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5293, 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current appeal concerns the veteran's claim that a 40 
percent rating should be restored for his service-connected 
back condition.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

With respect to the specific issue of whether the reduction 
was warranted, 38 C.F.R. § 3.344 pertains to rating 
disabilities which are likely to improve and examination 
reports indicating improvement.  However, in Brown v. Brown, 
5 Vet. App. 413 (1993), the United States Court of Appeals 
for Veterans Claims (the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) noted that this 
regulation applies to ratings which have been continued for 
long periods of time at the same level (5 years or more).  In 
this case, the 40 percent rating for the veteran's back 
condition had been in effect less than 5 years, and 
therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply.  38 C.F.R. § 3.44(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.

Based on service medical records and a November 1972 VA 
examination, in November 1972 service connection was 
established for chronic lumbosacral strain, and a 
noncompensable rating was assigned.  A February 1996 rating 
decision increased the rating for the veteran's back 
condition (characterized as lumbosacral strain with sciatic 
nerve involvement) from noncompensable to 40 percent.  
Following a November 1996 VA examination, the RO, in a 
February 1997 rating decision, proposed reducing the 
veteran's back disability evaluation to 20 percent.  This 
reduction, effective August 1997, was effectuated in a May 
1997 rating decision and has remained in effect since that 
time.  The Board notes here that the RO's reduction of the 
veteran's disability evaluation satisfied the procedural 
requirements of 38 C.F.R. § 3.105(e) (1999).

A June 1970 service medical record indicated that the veteran 
complained of low back pain following a training injury.  The 
veteran had full range of motion in his back and he was 
assessed with low back pain; X-rays were normal.  

A November 1972 VA examination revealed no restrictions of 
range of motion of the spine.  Examination revealed no spinal 
tenderness or muscle spasm.  X-rays were negative.  The 
diagnosis was chronic sprain of lumbosacral ligaments.

On VA examination in November 1995, the veteran complained of 
numbing of the legs after prolonged sitting.  Range of motion 
testing of the lumbar spine revealed "Shober's 10 by 15."  
Backward extension, rotation, and lateral bending were 
normal.  The examiner indicated that the veteran was slow in 
performing the movements, but there was no evidence of muscle 
spasm.  There was no neurological involvement.  X-rays 
revealed very minor anterior degenerative spurring.  The 
diagnosis was low back pain.

A January 1996 VA examination report contained findings 
related only to forward flexion of the thoracic and lumbar 
spine.  Lumbar spine forward flexion was to 15 degrees.

A February 1996 rating decision increased the rating for the 
veteran's back condition (characterized as lumbosacral strain 
with sciatic nerve involvement) from noncompensable to 40 
percent.  The increased rating was based on the November 1995 
and January 1996 VA examinations that revealed severe 
limitation of motion in the lumbar spine.

A July 1996 VA outpatient treatment record noted complaints 
of chronic low back pain.  The problem was noted to have been 
stable.  Physical examination revealed L3-4 tenderness and 
pain on range of motion.

The veteran underwent another VA examination in November 
1996.  The veteran complained of pain in his back with 
bending, and a numbness in the legs that had been worsening 
the prior few months.  The musculature of the back was 
normal, and there were no postural abnormalities or fixed 
deformity.  Range of motion testing was as follows: forward 
flexion to 80 degrees, backward extension to 20 degrees; left 
and right lateral flexion, 40 degrees; and rotation to the 
left and right, 60 degrees.  The veteran had objective pain 
on motion, but the veteran stated that the pain was 
"intermittent."  The examiner stated that he could not 
"elicit any neurological deficit."  X-rays revealed moderate 
degrees of spur formation.  The diagnosis was lumbosacral 
back strain with lumbar disk disease and osteoarthritis of 
the lumbar spine and left sided sciatica.

In a January 1998 statement, the veteran indicated that he 
had severe pain when asked to perform range of motion testing 
during the January 1996 VA examination.

At an April 1998 RO hearing, the veteran testified that the 
November 1996 VA examination was completed in 7 minutes.  He 
disputed the November 1996 VA examiner's finding of forward 
flexion to 80 degrees; the veteran estimated that he had 
forward flexion of approximately 35 degrees at the time of 
the November 1996 VA examination.  He indicated his belief 
that the November 1996 VA examination was inadequate.  

The file also contains a March 1998 letter from the veteran's 
private chiropractor, John P. Krueger.  Dr. Kreuger indicated 
that he treated and examined the veteran in February 1998.  
Dr. Krueger's letter contained information pertaining to the 
current severity of the veteran's back disability, and did 
not indicate what the veteran's back condition might have 
been around the time of the November 1996 VA examination.

The veteran underwent another VA examination in May 1998 for 
the purpose of determining the current severity of the 
veteran's back condition.  However, the examination did not 
indicate what the veteran's back condition might have been 
around the time of the November 1996 VA examination.

After review of the evidence of record, the Board concludes 
that the totality of the evidence demonstrated an improvement 
in the severity of the veteran's back condition, and that 
reduction to a 20 percent evaluation under Diagnostic Code 
5293 was warranted.  The VA examination at issue (November 
1996) appears comparably thorough, with the same functions of 
the veteran's back having been tested and similar terminology 
having been used in describing the impairment caused by the 
back condition in previous examinations.  The changes noted, 
particularly the veteran's forward flexion of the lumbar 
spine, was such that a reduction was warranted.  The 
examination reflected that the veteran's range of motion had 
improved.  Overall, a comparison of the findings of the 
November 1996 VA examination with the November 1995 and 
January 1996 VA examinations establishes that the veteran's 
back disability improved to such an extent that a reduction 
in the evaluation assigned to that disability from 40 to 20 
percent was warranted by a preponderance of the evidence.

The veteran and his representative contend that the November 
1996 VA examination was inadequate.  However, the examiner 
noted the veteran's subjective complaints, and performed 
testing to determine the veteran's range of motion and 
possible neurological involvement.  The examiner also had X-
ray testing undertaken.  In fact, the November 1996 VA 
examination was far more thorough than the January 1996 VA 
examination, and was comparable to the November 1995 VA 
examination.  

The Board further notes that the July 1996 VA outpatient 
treatment record was not before the RO at the time of the 
February 1997 proposed reduction.  However, the Board notes 
that the record adds little information either in support or 
against the veteran's claim.  For example, there is no 
indication that testing for range of motion or neurological 
involvement was performed.

In sum, the preponderance of the evidence supports a finding 
that there was an improvement in the disability so as to 
warrant a reduction in the disability rating from 40 percent 
to 20 percent.  

The Board realizes that the veteran believes that the 
contents of Dr. Krueger's March 1998 letter show that his 
back condition warrants a 40 percent disability rating.  
However, as noted earlier, the letter did not comment on the 
veteran's condition at the time of the reduction.  As 
discussed in the introduction portion of this decision, the 
only issue before the Board for appellate review involves a 
review of the reduction in the veteran's disability rating.  
The Board emphasizes to the veteran and his representative 
that the veteran may always initiate another claim for an 
increased evaluation if the veteran feels his back disability 
has increased in severity.


ORDER

The restoration of a 40 percent disability rating for 
lumbosacral strain with sciatic nerve involvement is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

